|N THE UN|TED STATES D|STR|CT COURT
FOR THE D|STR|CT OF DELAWARE

ERNEST DRAPER, et al.,
Plaintiffs,

Civ. No. 18~1578-CFC

V.

THE UN|TED STATES OF Al\/lER|CA,

v\/\/\/\./\/V\/\/

Defendant.
MEMORANDUIV|

The nine Plaintiffs, all inmates housed Within the Oklahoma Department of
Corrections at the Joseph Harp Correctional Center located in Cleveland County in
Lexington, Oklahoma, filed a “motion to file class action lawsuit under 42 U.S.C. &
Section 1983,” docketed as a complaint. (D.l. 1) The filing refers to violations of
constitutional rights by a federal actor.1 Plaintiffs seek compensatory and punitive
damages

Plaintiffs complain they Were Wrongly convicted in the Oklahoma State Courts.
Plaintiffs allege the federal government failed to protect them from the State of
Oklahoma Who lackjurisdiction to arrest them, convict them, and house them in a state
prison facility. The Complaint states that “[a]ll of the crimes committed by the Oklahoma
Nine Were committed on indian land under the l\/lajor Crimes Act, making the jurisdiction

completely under the federal government and not the State of Oklahoma.” (D.l. 1 at 2)

 

1 Where a litigant sues federal actors for damages on constitutional grounds, the claim
is governed by Biver)s v. Six Unknown Named Agents of Federa/ Bureau of Narcot/'cs,
403 U.S. 388, 389 (1971).

 

Plaintiffs intend to name as defendants the State of Oklahoma, the United States,
Oklahoma County Prosecutor, Bureau of Federal Prisons, Governor of the State of
Oklahoma, Bureau of indian Affairs, and Oklahoma Department of Corrections. (/d. at
5)

A civil action not founded solely on diversity of citizenship is properly brought in:
“(‘l) a judicial district in Which any defendant resides, if all defendants are residents of
the State in Which the district is located; (2) a judicial district in Which a substantial part
of the events or omissions giving rise to the claim occurred, or a substantial part of
property that is the subject of the action is situated; or (3) if there is no district in Which
an actionvmay othen/vise be brought as provided in this section, anyjudicia| district in
Which any defendant is subject to the court’s personal jurisdiction With respect to such
action.” 28 U.S.C. § 1391(b). The court may transfer a case “[tjor the convenience of
parties and Witnesses, in the interest of justice, . . . to any other district or division Where
it might have been brought.” 28 U.S.C. § 1404(a). The Court may raise venue and
issue a Section 1404(a) transfer order sua sponte See e.g., Amica Mut. lns. Co. v.
Foge/, 656 F.3d 167 (3d Cir. 2011).

Here, it is evident that none of the events or omissions giving rise to Plaintiffs’
claims occurred in Delaware. Clearly, they occurred in Oklahoma. The Court considers
the allegations in the Complaint and finds the interests of justice favor transferring the
action to the United States District Court for the Western District of Oklahoma Where
Plaintiffs are housed in the Oklahoma Department of Corrections Where most, if not all
of the proposed Defendants are located, and Where based upon the allegations it

appears all the events took place.

 

For the above reasons, the Clerk of Court Will be directed to transfer this action to
the United States District Court for the Western District of Oklahoma.

A separate order shall issue.

    

UN|TED STA D|STHlCT JUDGE

Deted: october 93 ,2018
Wilmington, Delaware

 

